Adams, Judge,
delivered the opinion of the court.
This was an action for double damages for killing a mare belonging to plaintiff, brought under 1 Wagn. Stat., § 43, p. 310. The mare was killed by the defendant’s cars in a timbered inclosure by straying on the railroad track at a point where it was not fenced.
The only question raised and discussed is whether the railroad company was bound to fence its road, as required by section 43 above referred to, where it passes through oi; along timbered inclosures. This question has been passed upon and decided in the affirmative by this court in several cases. (Hudson vs. St. L., K. C. & N R. R. Co., 53 Mo., 525; Slattery vs. St. L., Kas. City & N. R. R. Co., 55 Mo., 362; Seaton vs. Chicago, R. I. & Pac. R. R. Co., 55 Mo., 416.)
Let the judgment be affirmed.
All the judges concur.